Broyles, O. J.
1. The ground of the motion for a new trial, complaining of the failure of the court to charge, without request, the law of circumstantial evidence, is without merit. The failure to instruct the jury upon the law of circumstantial evidence, in the absence of a timely written request, is not error, unless the evidence connecting or tending to connect the accused with the offense charged is wholly circumstantial. The evidence in this ease pointing to the defendant’s guilt was not wholly *267circumstantial, and therefore the failure to charge, as complained of in the ground, was not error.
Decided December 17, 1934.
Lewis R. Mitchell, Julius Rink, for plaintiff in error.
James K. Kelly, solicitor-general, J. Ralph Rosser, 8. W. Fmiss, contra.
2. Under repeated decisions of the Supreme Court and of this court, the failure of the court to charge on the law of confessions is not error, in the absence of a timely written and appropriate request.
3. A ground of the motion for a new trial excepts to the court’s ruling upon the defendant’s plea of .autrefois convict. It is well settled by the decisions of Georgia’s two appellate courts that such a ruling can not properly be complained of in a ground of a motion for a new trial.
4. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


MacIntyre cmd Guerry, JJ., concur.